Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2020 has been entered.
Claims 1, 3, 5-7, 9, 11, 13, and 15 are pending in the application. Claims 1, 3, 5, 6, 7, 9, 11, 13, and 15 have been amended. Claims 1, 3, 5-7, 9, 11, 13, and 15 will presently be examined to the extent they read on the elected subject matter of record.
Status of the Claims
The rejection of claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn due to Applicant’s amendment of the claims.
The rejection of claims 10 and 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the is withdrawn due to Applicant’s cancellation of the claims.  
The rejection of claims 6 and 9 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Nip (WO 2011/046778) is withdrawn due to Applicant’s amendment of the claims.
The rejection of claims 1-3 and 5-15 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Banin (US 3,902,886) is withdrawn due to Applicant’s amendment of the claims.
Rejections not reiterated from the previous Office Action are hereby withdrawn due to Applicant’s amendment of the claims.  The following rejections are newly applied.  They constitute the complete set of rejections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The original specification discloses an agrichemical composition comprising (1) a clay material; (2) a metal chelate material; (3) and a quaternary ammonium material. The original specification further discloses a method for preparing a particular agrichemical composition with embodiments that include mixing within a liquid carrier material: (1) a clay material; (2) a metal chelate material; (3) and a quaternary ammonium material. The original specification compares in Figures 1, 2, and 3, a composition comprising MS3T to TSOL chelated agrichemical and DDAC chelated copper agrichemical composition, MS3T to TSOL agrichemical compositions, and MS3T to TSOL agrichemical composition, respectively. There is nothing in the original specification wherein the agrichemical composition comprises a liquid carrier material; a clay material; TSOL; and DDAC or a method of preparing the agrichemical composition with the clay material; TSOL; and DDAC or a method of treating a plant system comprising exposing the plant system to the agrichemical composition comprising a TSOL; and DDAC. There is no support in the original specification that indicates the metal chelate material used in the agrichemical composition is TSOL. There is no support in the original specification that DDAC is the quaternary ammonium material used in the composition. It appears from the Figures referenced in the specification that MS3T is the inventive agrichemical composition. However, there is no support in the specification that MS3T comprises a liquid carrier material; a clay material; TSOL; and DDAC.
Likewise, there is no support in the original specification that indicates that TSOL contains zinc or that zinc of TSOL migrates out from the clay material, TSOL, and DDAC or that the TSOL is fully systemic.
Regarding the claim limitation, “800-1000 ppm zinc migrates out of the clay material, TSOL and DDAC”, the original specification recites “each composition was sprayed at metallic zinc concentrations of 800 µg/mL and kept for 24 hour post spray application” (page 4, paragraph 3). There is no support that zinc migrates out of the clay material, TSOL and DDAC, let alone that 800-1000 ppm of zinc migrates out of the clay material, TSOL, and DDAC.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-7, 9, 11, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Applicant has amended independent claim 1 to an agrichemical comprising a liquid carrier material; a clay material; TSOL; and DDAC; and wherein zinc of TSOL migrates out from the clay material, TSOL and DDAC and wherein the TSOL is fully systemic. Applicant claims in independent claim 6, a method for preparing an agrichemical composition comprising: mixing together: a liquid carrier material; a clay material; TSOL; DDAC; and wherein zinc of TSOL migrates out from the clay material, TSOL, and DDAC, and wherein the TSOL is fully systemic. Applicant claims in independent claim 7 a method for treating a plant system comprising the steps of: mixing together and forming an agrichemical composition comprising: a liquid carrier material; a clay material; TSOL; and DDAC; and exposing the plant system to the agrichemical composition, causing zinc of TSOL to migrate out of the clay material, TSOL and DDAC and into the plant system. 
There is no definition for TSOL in the original specification. TSOL is indefinite because it cannot be determined what the term “TSOL” stands for, and what is contained in TSOL. 
Claim 1 recites the limitation “wherein zinc of TSOL migrates out of the clay material, TSOL, and DDAC” in lines 6-8. There is insufficient antecedent basis for this limitation in the claim. There is no antecedent bases for “zinc” migrating out of the clay material, TSOL, and DDAC because it cannot be determined if the clay material, TSOL and DDAC contains zinc that can migrate out of the material. 


Claim 7 recites the limitation “wherein zinc of TSOL migrates out of the clay material, TSOL, and DDAC” in lines 7-8. There is insufficient antecedent basis for this limitation in the claim. There is no antecedent bases for “zinc” migrating out of the clay material, TSOL, and DDAC because it cannot be determined if the clay material, TSOL and DDAC contains zinc that can migrate out of the material. 

Claims 1, 3, 5-7, 9, 11, 13 and 15 contain the trademark/trade name: TSOL.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, it cannot be determined what TSOL is or comprises, and, accordingly, the identification/description is indefinite.
Claims 1, 3, 5-7, 9, 11, 13 and 15 contain the trademark/trade name: DDAC.  Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe didecyldimethylammonium chloride and, accordingly, the identification/description is indefinite.
	None of the claims are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                                                                                                                                                                                                                      /SUE X LIU/Supervisory Patent Examiner, Art Unit 1616